DETAILED ACTION
This Action is responsive to the Amendment filed on 11/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2019/0304960), in view of Shen (US 2012/0326200).

Regarding claim 1, Ko (see, e.g., FIG. 2) discloses a light-emitting diode display having a plurality of sub-pixel regions, each of the sub-pixel regions comprising: 
a substrate 1, 2 having an active device 2 (Para 0024, Para 0026);
a first electrode 7 and a second electrode 5 separately disposed on the substrate 1, 2, wherein the first electrode 7 is electrically connected to the active device 2, and a horizontal distance between the first electrode 7 and the second electrode 5 is W1 (Para 0024);
6 disposed on the substrate 1, 2, and comprising a semiconductor stack e.g., MQW, a first pad 61, and a second pad 62, wherein the first pad 61 and the second pad 62 are separately disposed on the semiconductor stack e.g., MQW, the first pad 61 contacts the first electrode 7, the second pad 62 contacts the second electrode 5, and a maximum thickness of the semiconductor stack e.g., MQW is H1 (Para 0024, Para 0031); and 
Although Ko shows substantial features of the claimed invention, Ko fails to expressly teach at least one blocking wall disposed on the substrate, and located between the first pad and the second pad to prevent a contact between the first pad and the second pad, wherein a height of the at least one blocking wall is H2 and a width of the at least one blocking wall is W2, wherein H2<1/2H1, and W2<W1.
Shen (see, e.g., FIG. 1), on the other hand, discloses at least one blocking wall 14 disposed on the substrate 11, and located between the first pad 131 and the second pad 132 to prevent a contact between the first pad 131 and the second pad 132, wherein a height of the at least one blocking wall 14 is H2 and a width of the at least one blocking wall 14 is W2, and W2<W1 for the purpose of preventing a short circuit between the positive electrode and the negative electrode (Para 0011, Para 0012, Para 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the blocking wall of Shen between the first pad and the second pad of Ko for the purpose of preventing a short circuit between the positive electrode and the negative electrode (Para 0016).
Shen (see, e.g., FIG. 1) teaches that the blocking wall 14 has a height and that the semiconductor stack (of LED 6) has a height. However, Shen fails to specify that the H2<1/2H1. However, differences in height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such height difference is critical.  “Where the In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the height difference between the blocking wall and the semiconductor stack, it would have been obvious to one of ordinary skill in the art to use or modify the heights of the blocking wall and the semiconductor stack (of the LED) in the device of Ko/Shen through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 2, Shen (see, e.g., FIG. 1) teaches that the at least one blocking wall 14 is located between the first electrode 15, e.g., left and the second electrode 15, e.g., right, and an orthographic projection of the at least one blocking wall 14 on the substrate 11, an orthographic projection of the first electrode 15, e.g., left on the substrate 11, and an orthographic projection of the second electrode 15, e.g., right on the substrate 11 do not overlap (Para 0010).

Regarding claim 4, Shen (see, e.g., FIG. 1) teaches that the light-emitting diode display is viewed from above, a shape of the at least one blocking wall 14 comprises a solid strip shape, a hollow rectangle, a hollow triangle, a V shape, a U shape, and a B shape (Para 0012).

Regarding claim 5, Shen (see, e.g., FIG. 1) teaches that the shape of the at least one blocking wall 14 is a solid strip shape (Para 0012), 
14 is greater than a length of a short side of the light-emitting diode 13. However, differences in lengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the length of the at least one blocking wall being greater than the length of the short side of the light-emitting diode, it would have been obvious to one of ordinary skill in the art to use or modify the length of the blocking wall and the length of the short side of the LED in the device of Ko/Shen through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed length difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Shen (see, e.g., FIG. 1) teaches that the shape of the at least one blocking wall 14 is a solid strip shape, a V shape, or a U shape, (Para 0012), 
Shen fails to specify that two ends (e.g., front end and back end) of the at least one blocking wall are located outside the light emitting diode. However, Shen does teach that the blocking wall is made of colloidal material that can be depressed to deform when the LED is mounted. Nonetheless, differences in lengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the two ends (e.g., front end and back end) of the at least one blocking wall extending outside the light emitting diode, it would have been obvious to one of ordinary skill in the art to use or modify the length of the blocking wall and the length of the LED in the device of Ko/Shen through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed length difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, the shape of the blocking wall option selected in Claim 4, which Claim 7 depends, was a solid strip shape. Therefore, the claim limitation directed to a blocking wall having a shape of a hollow rectangle or hollow triangle in Claim 7 does not apply to the shape being a solid strip shape. 

Regarding claim 8, the shape of the blocking wall option selected in Claim 4, which Claim 8 depends, was a solid strip shape. Therefore, the claim limitation directed to a blocking wall having a shape of a V shape or a U shape in Claim 8 does not apply to the shape being a solid strip shape. 

. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2019/0304960), in view of Shen (US 2012/0326200), and further in view of Wu (US 2020/0176508).

Regarding claim 10, although Ko/Shen show substantial features of the claimed invention, Ko/Shen fail to expressly teach that the at least one blocking wall is a plurality of blocking walls, and when the light-emitting diode display is viewed from above, a shape of each of the blocking walls comprises a solid strip shape, a hollow rectangle, a hollow triangle, a V shape, and a U shape.
Wu (see, e.g., FIG. 5A), on the other hand, teaches that the at least one blocking wall 30e is a plurality of blocking walls 30e, and when the light-emitting diode display 20 is viewed from above, a shape of each of the blocking walls 30e comprises a solid strip shape, a hollow rectangle, a hollow triangle, a V shape, and a U shape for the purpose of providing two adjacent supporting layer so the semiconductor device can be more firmly supported (Para 0045, Para 0064, Para 0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthographic projection of the blocking wall of Ko/Shen to include extending beyond the orthographic projection of the light-emitting diode as described in Wu for the purpose of providing a larger supporting force thereby supporting the semiconductor device more stably (Para 0064, Para 0065).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2019/0304960), in view of Shen (US 2012/0326200), and further in view of Wu (US 2020/0176508).

Regarding claim 11, although Ko/Shen show substantial features of the claimed invention, Ko/Shen fail to expressly teach that an orthographic projection of the at least one blocking wall on the substrate extends beyond an orthographic projection of the light-emitting diode on the substrate.
Wu (see, e.g., FIG. 6A), on the other hand, teach that an orthographic projection of the at least one blocking wall 30f on the substrate 10 extends beyond an orthographic projection of the light-emitting diode 20 on the substrate 10 for the purpose of providing a larger supporting force thereby supporting the semiconductor device more stably (Para 0045, Para 0062, Para 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthographic projection of the blocking wall of Ko/Shen to include extending beyond the orthographic projection of the light-emitting diode as described in Wu for the purpose of providing a larger supporting force thereby supporting the semiconductor device more stably (Para 0062, Para 0066).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the Shen reference is silent on the spacing, or H2, between the LED chip 13 and the substrate 11. Applicant further argues that the Ko reference is silent on the spacing, or H2, between the light-emitting element 6 and the insulating layer 33. Therefore, Applicant disagrees with introducing the blocking structure 14 of Shen into the device of Ko, and that the combination of Ko and Shen fails to disclose H2<1/2H1 of the present application. 
Examiner responds:
One skilled in the art would utilize the blocking structure 14 of Shen in the device of Ko, as indicated in the Action, and size the blocking structure of Shen between the LED and the insulating layer of Ko accordingly. See In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007).
Applicant argues:
Applicant argues that criticality is shown because the semiconductor stack has a relatively stable thickness limiting the height H2 of the blocking wall to be more than half the maximum thickness H1 of the semiconductor stack can ensure that the compression force exerted on the light-emitting diode during contact of the first/second pads and the first/second electrodes would not create too large a stress on the blocking wall, thereby the blocking wall from obstructing the contact between the first/second pads and the first/second electrodes. On the contrary, if the height H2 of the blocking wall is more than half the maximum thickness H1 of the semiconductor stack, the stress generated would cause issues between the contacts of the of the first/second pads and the first/second electrodes. 
Examiner responds:
Differences in height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such height difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817